Case 2:18-cv-00617-RGK-GJS Document 90-34 Filed 03/25/19 Page 1 of 5 Page ID
                                 #:2024


 1 John F. Cove, Jr. (SBN 212213)
   Emily V. Griffen (SBN 209162)
 2 SHEARMAN & STERLING LLP
                         th
 3 535 Mission Street, 25 Floor
   San Francisco, CA 94105
 4 Telephone: +1.415.616.1100
   Facsimile: +1.415.616.1199
 5 Email: john.cove@shearman.com
   Email: emily.griffen@shearman.com
 6
 7 Jerome S. Fortinsky (admitted pro hac vice)
   SHEARMAN & STERLING LLP
 8 599 Lexington Avenue
   New York, NY 10022-6069
 9 Telephone: +1.212.848.4000
10 Facsimile: +1.212.848.7179
   Email: jfortinsky@shearman.com
11
   Counsel for Defendant Mizuho Bank, Ltd.
12
13                      UNITED STATES DISTRICT COURT

14                    CENTRAL DISTRICT OF CALIFORNIA

15                             LOS ANGELES DIVISION

16 JOSEPH LACK,                             Case No. 2:18-CV-00617-RGK-GJS

17                    Plaintiff,            EXHIBIT 33

18              v.                          DATE:      APRIL 15, 2019
19 MIZUHO BANK, LTD. and MARK
   KARPELES,
                                            Time:      9:00 a.m.
                                            Courtroom: Courtroom 850
20              Defendants.                 Judge:     Hon. R. Gary Klausner
21
22
23
24
25
26
27
28
                                             CASE NO. 2:18-CV-00617-RGK-GJS
3/20/2019                    Edelson PC Mail - Fwd: 債権認否結果に関するご連絡／Notice
                Case 2:18-cv-00617-RGK-GJS            Document 90-34 Filed   03/25/19
                                                                         of the               Page
                                                                                Results of Approval     2 of 5 (Y21990)
                                                                                                    or Disapproval Page ID
                                                            #:2025
                                                                                                                      Ben Thomassen <bthomassen@edelson.com>



 Fwd:                                                  Notice of the Results of Approval or Disapproval (Y21990) 
 Joseph Lack <josephlack@icloud.com>                                                                                                 Wed, Mar 20, 2019 at 2:21 PM
 To: Ben Thomassen Edelson PC <bthomassen@edelson.com>




   Begin forwarded message: 
    

            From: MtGox Bankruptcy Trustee <mtgox_trustee@noandt.com> 
            Date: March 20, 2019 at 09:50:03 PDT 
            To: "'josephlack@icloud.com'" <josephlack@icloud.com> 
            Subject:                                Notice of the Results of Approval or Disapproval (Y21990) 
             

            (English follows Japanese) 
             
                        Y21990 
            JOSEPH LACK  
             
                            MTGOX                                                                                                               31   3
            15                                                                                         
             
                            /                                                             
                /                                                                                                           
             
                /                                              31   3       15                                                     PDF
                                               
             
                                               https://www.mtgox.com/                                                           
             
                                                                    1               31       3   30       5       7
                                           
             
                                                                                                               
             
                                MTGOX                                    
            ※                                                                /
                          
             
            To creditor No. Y21990 
            Dear JOSEPH LACK 
             
            On March 15, 2019, the Rehabilitation Trustee approved or disapproved rehabilitation claims regarding MTGOX Bitcoin exchange users’
            rights to make claims against MTGOX for return of cash or cryptocurrency, and submitted to the Tokyo District Court a statement of approval
            or disapproval. 
            As a result, all or a part of the amount of your filed claim(s) has been disapproved on the ground that such amount does not exist. 
             
            The specific results of the Rehabilitation Trustee’s decision stated in the statement of approval or disapproval dated March 15, 2019,
            regarding whether to approve or disapprove your filed rehabilitation claim(s) are detailed in the attached PDF file for your review. 
            Details of the results of approval or disapproval may also be found at this website: https://www.mtgox.com/. 
            If your claim has been disapproved, you may file an action concerning the determination of claims as set forth in the Civil Rehabilitation Act
            within one (1) month from the last day of the period to examine proofs of rehabilitation claims (i.e., from March 30, 2019 to May 7, 2019). 
            I will contact you in due course with respect to future procedures regarding approved claims, if any. 
             
            Rehabilitation Debtor: MtGox Co., Ltd. 
            Rehabilitation Trustee: Nobuaki Kobayashi, Attorney­at­law 
             
            NOTE: Please do not reply to this email as this is a send­only email address and please note that we are unable to check or respond to any
            replies/inquiries by you to this email. 
             

    

    
    
          Y21990.pdf 
               CONFIDENTIAL                                                                                            J.LACK_000022
https://mail.google.com/mail/u/0?ik=f3dea6a427&view=pt&search=all&permmsgid=msg-f%3A1628553782402023624&simpl=msg-f%3A1628553782402023624                      1/2
3/20/2019                Edelson PC Mail - Fwd: 債権認否結果に関するご連絡／Notice
            Case 2:18-cv-00617-RGK-GJS            Document 90-34 Filed   03/25/19
                                                                     of the               Page
                                                                            Results of Approval     3 of 5 (Y21990)
                                                                                                or Disapproval Page ID
        456K                                            #:2026




                                                                                                                       J.LACK_000023
https://mail.google.com/mail/u/0?ik=f3dea6a427&view=pt&search=all&permmsgid=msg-f%3A1628553782402023624&simpl=msg-f%3A1628553782402023624   2/2
                                            Case 2:18-cv-00617-RGK-GJS Document 90-34 Filed 03/25/19 Page 4 of 5 Page ID
                                                                             #:2027



                                                      再生債権認否書（再生債権届出を行った取引所関係再生債権者）
     Statement of Acceptance or Rejection of Rehabilitation Claims (For Exchange-Related Rehabilitation Creditors Who Filed Proofs of Rehabilitation Claims)

平成31年3月15日

March 15, 2019                                                                                                                                事件番号/Case No.                           平成29年（再）35号/2017 (Sai) No.35

                                                                                                                                              再生債務者Rehabilitation Debtor 株式会社MTGOX/MtGox Co., Ltd.

                                                                                                                                              再生管財人Rehabilitation Trustee 小林信明/Nobuaki Kobayashi

特段の記載のない限り民事再生法101条1項及び2項に規定する債権/Claims described in Articles 101(1) and (2) of the Civil Rehabilitation Act unless otherwise noted
                                                        届出債権/Filed Claims                                                                         認否の結果/Results of Acceptance or Rejection
                                                                                                                                              認める/Acceptance                             認めない/Rejection
                                                                                                                         届出債権に関し認める
                                                                                                                                                             届出議決権に関し認
                                                                                                                                債権額
                                                                                                                                              自認債権額             める議決権額          認めない債権額           認めない議決権額
 債権者番号                                              債権の種類/Claim Type              届出債権額              届出議決権額              Amount of Claims                                                                                               備考
                          債権者名                                                                                                             Amount of Claims Amount of Voting Amount of Claims Amount of Voting
Creditor No.                                      "遅延損害金" means Delay           Amount of Filed     Amount of Filed          Accepted                                                                                                 Remarks
                       Name of Creditor                                                                                                        of Which      Rights Accepted       Rejected      Rights Rejected by
                                                       Damages                     Claims            Voting Rights              by the
                                                                                                                                            Rehabilitation   by Rehabilitation by Rehabilitation   Rehabilitation
                                                                                                                           Rehabilitation
                                                                                                                                           Trustee is Aware Trustee Regarding      Trustee            Trustee
                                                                                                                         Trustee regarding
                                                                                                                                                            Filed Voting Rights
                                                                                                                            Filed Claims
Y21990         JOSEPH LACK                                        USD                    40000.00            4,457,200                 0.00                                       0            40000.00            4,457,200
                                                           遅延損害金（USD）                    10362.73            1,154,719                 0.00                                       0            10362.73            1,154,719
合計/Total                                                                                                     5,611,919                                                            0                                5,611,919


※債権は、全て、再生債務者のビットコイン取引所のユーザーが保有する、金銭の返還に関する債権又はビットコイン等の返還に関する債権です（預けていた内容は債権の種類のとおり）。
All claims concern the right to claim for return of cash or the right to claim for return of Bitcoin, ETC. held by the Bitcoin exchange-users of the Rehabilitation Debtor (the specifics of the deposited items are in accordance with the claim type).




※遅延損害金は、MTGOXのビットコイン取引所において金銭取引が停止した日（日本時間2014年2月26日）から本民事再生手続開始前日（日本時間2018年6月21日）まで年6％の割合で計算しています。
Delay damages are computed at the rate of 6% per annum for the period from the date on which the MTGOX Bitcoin exchange ceased cash transactions (i.e., February 26, 2014 Japan time) until the day before the commencement of the
Civil Rehabilitation Proceedings (June 21, 2018 Japan time).



※金銭の返還に関する債権の本民事再生手続開始後の遅延損害金は、その元本が認められた場合は、認められます。但し、民事再生手続開始後の遅延損害金については、民事再生の実務では、再生計画において免除される例が多くなっております。
Delay damages that have accrued subsequent to the commencement of the Civil Rehabilitation Proceedings concering the right to claim for return of cash are accepted if the principal is accepted. Please note, however, that it is the common
practice in recent civil rehabilitation proceedings for delay damages subsequent to the commencement of civil rehabilitation proceedings to be fully released and discharged under rehabilitation plans.


※議決権額の換算レートについては、①日本円以外の金銭の返還に関する債権については本民事再生手続開始前日（日本時間2018年6月21日）の東京外国為替市場・電信為替売相場、②ビットコイン及びビットコインキャッシュの返還に関する債権については日本時間2018年6月21日23時
59分のCoinDeskが発表するビットコイン及びビットコインキャッシュの米国ドル建て相場を①の相場により日本円に換算した金額によって、それぞれ日本円に換算されます（下記の換算レート一覧表をご確認ください。）。
The conversion rate of the voting rights is as follows: (i) for the right to claim for return of cash in a currency other than Japanese yen, the exchange rate publicly announced as the Tokyo Foreign Currency Market / Telegraphic Transfer
Selling Rate on the day before the commencement of the Civil Rehabilitation Proceedings (June 21, 2018, Japan time); and (ii) for the right to claim for return of Bitcoin and Bitcoin Cash, the amount obtained by converting the prices of
Bitcoin and Bitcoin Cash denominated in USD published by CoinDesk at 23:59 on June 21, 2018 (Japan time) into Japanese yen using the exchange rate referred to in the above (i).




                                                                                                                             1
                                                                                                                                                                                                                                  J.LACK_000024
                                           Case 2:18-cv-00617-RGK-GJS Document 90-34 Filed 03/25/19 Page 5 of 5 Page ID
                                                                            #:2028



※ビットコインキャッシュ以外のビットコインから分岐した他の仮想通貨については、届出議決権額は0円として扱います。
Regarding other cryptocurrencies split from Bitcoin other than Bitcoin Cash, the amount of the filed voting rights are treated as zero (0) yen.



※管財人が届出債権に関し認めた債権額の他、管財人が自認する債権額として以下の金額が認められています（「自認債権額」参照）。なお、自認債権額は議決権額に含まれません。
①MTGOXのデータベースに記録されている債権額が届出債権額を上回る場合はその差額
②MTGOXのデータベースに記録されている特定の種類の債権が届け出られていない場合はその特定の種類の債権額
In addition to the amount of claims accepted by the Rehabilitation Trustee regarding filed claims, the Rehabilitation Trustee has accepted the amount of claims below of which the Rehabilitation Trustee is aware (please refer to the column
headed “Amount of Claims of which the Rehabilitation Trustee is aware”). Please note that the amount of claims of which the Rehabilitation Trustee is aware does not constitute the amount of voting rights.
(i) The amount of claims by which the claims recorded in the MTGOX database exceed those claims filed by creditors; and
(ii) The amount of certain types of claims not filed by creditors that is recorded in the MTGOX database.



※認めない理由の要旨は、特段の記載のない限り、全て債権不存在です。
All summaries of the reason for rejection are absence of claims unless otherwise noted.


                                                                                                                      【換算レート一覧表】【Table of Conversion Rates】
                                                                                                                            通貨の種類             換算レート                 通貨の種類          換算レート
                                                                                                                            Currency       Conversion Rate          Currency    Conversion Rate
                                                                                                                      USD                            111.43   SEK                           12.82
                                                                                                                      EUR                            129.34   DKK                           17.45
                                                                                                                      GBP                            149.46   SGD                           82.12
                                                                                                                      AUD                             83.39   CZK                            5.07
                                                                                                                      CAD                              84.6   INR                            1.79
                                                                                                                      CHF                            111.75   CNY                           17.35
                                                                                                                      PLN                              30.8   THB                            3.45
                                                                                                                      NZD                             77.69   KRW                             0.1
                                                                                                                      HKD                             14.51   BTC                       749318.83
                                                                                                                      RUB                              1.98   BCH                        97481.19
                                                                                                                      NOK                              13.8




                                                                                                                            2
                                                                                                                                                                                                                           J.LACK_000025
